           Case 3:19-cv-00925-DPJ-FKB Document 11 Filed 05/05/20 UNITED
                                                                   Page     1 of 5
                                                                        STATES DISTRICT COURT
Last Updated: February 2016                                     SOUTHERN DISTRICT OF MISSISSIPPI

FORM 1 (ND/SD MISS. '(&. 201)
                                     UNITED STATES DISTRICT COURT
                                                                                               FILE D
                                     SOUTHERN DISTRICT OF MISSISSIPPI                          May 05 2020

                                         NORTHERN DIVISION                               ARTHUR JOHNSTON, CLERK
                                                                                     By: _________________ , Deputy Clerk
   JEROME A. MARTIN                                                                                 PLAINTIFF




  v.                                                           CIVIL ACTION
                                                               NO. 3:19-cv-925-DPJ-FKB
   SANDERSON FARMS, INC.                                                                            DEFENDANT




                                      CASE MANAGEMENT ORDER
This Order, including all deadlines, has been established with the participation of all parties and can be
modified only by order of the Court on a showing of good cause supported with affidavits, other evidentiary
materials, or reference to portions of the record.

IT IS HEREBY ORDERED:

    1.   ESTIMATED DAYS OF TRIAL:                               2-3
                                                               ________________

         ESTIMATED TOTAL NUMBER OF WITNESSES:                  10
                                                               ________________

         EXPERT TESTIMONY EXPECTED:         Yes         NO. OF EXPERTS:                  1-2




    2. ALTERNATIVE DISPUTE RESOLUTION [ADR].

         Alternative dispute resolution techniques appear helpful and will be used in this civil action as follows:


         Private mediation or a settlement conference with the Court is required in this matter. The parties
         are to schedule and complete same by the discovery deadline.



    3. CONSENT TO TRIAL BY UNITED STATES MAGISTRATE JUDGE.
         The parties do not consent to trial by a United States Magistrate Judge.
                 Case 3:19-cv-00925-DPJ-FKB Document 11 Filed 05/05/20 Page 2 of 5
FORM 1 (ND/SD MISS. '(&. )

    4. DISCLOSURE.

         The following additional disclosure is needed and is hereby ordered:



         The parties shall fully comply with the pre-discovery disclosure requirements of Fed.R.Civ.P.26
         (a)(1) and L.U.Civ.R. 16(d) and 26(a) by May 8, 2020.




    5. MOTIONS; ISSUE BIFURCATION.
         Staged resolution, or bifurcation of the issues for trial in accordance with FED. R. CIV. P. 42
         (b) will not assist in the prompt resolution of this action.




        Statement Not Applicable.




    6. DISCOVERY PROVISIONS AND LIMITATIONS.

         A.      Interrogatories are limited to _______
                                                 25     succinct questions.

         B.      Requests for Production are limited to BBBBBBBBVXFFLQFWTXHVWLRQV
                                                           25

         &      5HTXHVWVIRU$GPLVVLRQVDUHOLPLWHGWR_______
                                                           25 succinct questions.

        '.       Depositions are limited to the parties, experts, and no more than

                 _______
                    5    fact witness depositions per party without additional approval of the Court.
                 Case 3:19-cv-00925-DPJ-FKB Document 11 Filed 05/05/20 Page 3 of 5
FORM 1 (ND/SD MISS. '(&. 201)


        (.       The parties
                 The  parties have
                              have complied
                                   complied with
                                              with the
                                                   the requirements
                                                       requirements of
                                                                     of Local
                                                                        Local Rule
                                                                              Rule 26(e)(2)(B)
                                                                                   26(e)(2)(B) regarding
                                                                                               regarding discovery
                                                                                                         discovery
                 of electronically stored information and have concluded as follows [The parties MUST state
                 of electronically
                 whether           stored
                          or not there    information
                                       is ESI          and
                                              and, if so,   have
                                                          how    concluded
                                                              they         as address
                                                                   propose to follows:it]:

                  To identify and preserve any potential ESI, Counsel for the Parties have alerted their respective
                  clients to ensure proper protections are in place to prevent deletion of documents potentially
                  relevant to this litigation, to notify those persons in relevant positions to refrain from
                  destroying ESI that may be relevant to the claims in this litigation, and to ensure no inadvertent
                  deletion of ESI occurs. For any relevant e-mail communications, the parties will produce such
                  communication via hard copy. The parties do not expect to perform any forensic searches on
                  computer hard drives. The parties are not aware of any discoverable deleted ESI. The parties
                  do not anticipate requesting any discoverable ESI with embedded data and/or metadata. For
                  any ESI discovered during the course of this litigation, however, the parties have agreed to
                  produce paper copies of any electronically stored documents that are produced in response to
                  document requests. The parties are not aware of any discoverable ESI that is not reasonably
                  accessible at this time. In the event any privileged information is inadvertently disclosed via
                  any ESI, the parties agree that the privilege is not waived.




        ). The .court imposes the following further discovery provisions or limitations:

       ✔     1. The parties have agreed that defendant may obtain a Fed. R. Civ. P. 35 (L.U.Civ.R. 35) medical examination of the
             plaintiff (within subpoena range of the court) by a physician who has not examined the plaintiff, and that defendant may
             arrange the examination without further order of the court.

       ✔     2. Pursuant to Rule 502(d) of the Federal Rules of Evidence, the attorney-client privilege and the work-product
             protections are not waived by any disclosure connected within this litigation pending before this Court. Further, the
             disclosures are not waived in any other federal or state proceeding.

       ✔     3. Plaintiff must execute an appropriate, HIPAA-compliant medical authorization.

       ✔     4. The court desires to avoid the necessity of filing written discovery motions where court participation in an informal
             discussion of the issue might resolve it, even after the parties have been unsuccessful in a good faith attempt to do so.
             Consequently, before a party may serve any discovery motion, counsel must first confer in good faith as required by
             F.R.Civ.P. 37(a)(1). If the attorney conference does not resolve the dispute, counsel must contact the chambers of the
             magistrate judge to request a telephonic conference to discuss the issue as contemplated by F.R.Civ.P. 16(b)(3)(v). Only
             if the telephonic conference with the judge is unsuccessful in resolving the issue may a party file a discovery motion.

             5. Other:
                 Case 3:19-cv-00925-DPJ-FKB Document 11 Filed 05/05/20 Page 4 of 5
FORM 1 (ND/SD MISS. '(&. 201)


            Additional Provisions:




    7. SCHEDULING DEADLINES

                                          JURY TRIAL
        A. Trial. This action is set for ___________________           two-week
                                                             during a ____________ term of court

                            May 3, 2021
             beginning on: _____________________,     9:00
                                                  at ________,  a.m.
                                                               ________, in ________________
                                                                             Jackson         ,

                                                District
             Mississippi, before United States _______________       Daniel P. Jordan, III
                                                               Judge ______________________. THE

             ESTIMATED
             ANY        NUMBER
                 CONFLICTS WITHOF  DAYS
                                THIS    FORDATE
                                     TRIAL  TRIAL IS __________.
                                                MUST             ANY CONFLICTS
                                                       BE SUBMITTED   IN WRITINGWITH
                                                                                 TO
             THE TRIAL JUDGE IMMEDIATELY UPON RECEIPT OF THIS CASE MANAGEMENT
             THIS TRIAL DATE MUST BE SUBMITTED IN WRITING TO THE TRIAL JUDGE
             ORDER.
             IMMEDIATELY UPON RECIEPT OF THIS CASE MANAGEMENT ORDER.

                                                        April 9, 2021
        B. Pretrial. The pretrial conference is set on: _____________________, at ________,
                                                                                  9:00      ________,
                                                                                              a.m.

                 Jackson
             in ________________ , Mississippi, before United States ____________________
                                                                      District

                   Daniel P. Jordan, III
             Judge________________________.

                                                          November 19, 2020
        C. Discovery. All discovery must be completed by: _____________________.

        D. Amendments. Motions for joinder of parties or amendments to the pleadings must be

                       June 1, 2020
             filed by: _____________________.

        E. Experts. The parties’ experts must be designated by the following dates:

             1. Plaintiff(s):        August 21, 2020                            .

             2. Defendant(s):        September 21, 2020                             .
                 Case 3:19-cv-00925-DPJ-FKB Document 11 Filed 05/05/20 Page 5 of 5
FORM 1 (ND/SD MISS. '(&. 201)


    8. MOTIONS. All dispositive motions and Daubert-type motions challenging another party's expert

        must be filed by: December 3, 2020              .The deadline for motions in limine is fourteen days

        before the pretrial conference; the deadline for responses is seven days before the pretrial

        conference.


    9. SETTLEMENT CONFERENCE.

        A SETTLEMENT CONFERENCE is              February 9, 2021
                                        set on:_____________________,    9:00
                                                                      at ________,  a.m.
                                                                                   ________ in

         Jackson
        __________________,                                   Magistrate
                            Mississippi, before United States ________________ Judge

        F. Keith Ball
        ____________________.

        AN ADDITIONAL
       Seven            SETTLEMENT
             (7) days before          CONFERENCE
                             the settlement        is set the
                                            conference,    on:parties
                                                               _____________________,    at ________,
                                                                      must submit via e-mail            ________,
                                                                                             to the magistrate

        in __________________, Mississippi, before United States __________________ Judge
       judge’s chambers an updated CONFIDENTIAL SETTLEMENT MEMORANDUM. All parties are
        _____________________.
       required to be present at the conference unless excused by the Court. If a party believes the scheduled
        Seven (7) days before the settlement conference, the parties must submit via e-mail to the magistrate
       settlement conference would not be productive and should be cancelled, the party is directed to inform
        judge’s chambers an updated CONFIDENTIAL SETTLEMENT MEMORANDUM. All parties are
       the Court via e-mail of the grounds for their belief at least seven (7) days prior to the conference.
        required to be present at the conference unless excused by the Court. If a party believes the scheduled

        settlement conference would not be productive and should be cancelled, the party is directed to inform

        the Court via e-mail of the grounds for their belief at least seven (7) days prior to the conference.



                                                                April 2, 2021
    10. REPORT REGARDING ADR. On or before (7 days before FPTC) ______________________, the parties

        must report to the undersigned all ADR efforts they have undertaken to comply with the Local Rules or

        provide sufficient facts to support a finding of just cause for failure to comply. See L.U.Civ.R.83.7(f)(3).



SO ORDERED:


May 5, 2020                             /s/ F. Keith Ball
                                       ___________________________________________________________
DATE                                   UNITED
                                       UNITED STATES
                                                  STATES MAGISTRATE
                                                          MAGISTRATE JUDGE
                                                                     JUDGE
